Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-8, 10-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. the prior art fails to teach or reasonably suggest a lighting control method comprising “the control circuit increases the control voltage of the control terminal from the initial value while detecting a cathode voltage of the semiconductor light emitting element, and when the control circuit detects a decrease in the cathode voltage, the increase in the control voltage is stopped, and a magnitude of the control voltage at the time when the increase is stopped corresponds to the first value”, in combination with the other limitations of the claim.

Dependent claims 2-3 are allowed by virtue of its dependency.

Regarding claim 5. the prior art fails to teach or reasonably suggest a lighting control method comprising “the control circuit increases the control voltage of the control terminal from the initial value while detecting a current flowing through the 

Regarding claim 6. the prior art fails to teach or reasonably suggest a lighting control method comprising “the control circuit has a voltage detection unit that detects a cathode voltage of the semiconductor light emitting element, increases the control voltage of the control terminal from the initial value while detecting the cathode voltage by the voltage detection unit, and stops the increase of the control voltage when the voltage detection unit detects a drop in the cathode voltage, and a magnitude of the control voltage at the time when the increase is stopped corresponds to the first value”, in combination with the other limitations of the claim.

Dependent claims 7-8, 11 are allowed by virtue of its dependency.

Regarding claim 10. the prior art fails to teach or reasonably suggest a lighting control method comprising “increases the control voltage of the control terminal from the initial value while detecting the current flowing through the semiconductor light emitting element by the current detection unit, and stops the increase of the control voltage when the current detection unit detects that the current has become at least 30% and at most 70% of the current corresponding to the second value, and a magnitude of the 

Dependent claims 12 and 14 are allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831